Citation Nr: 1136325	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  03-12 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for a low back disability.  

3.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.  

4.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg.  

5.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg.  

6.  Entitlement to an effective date prior to June 9, 2008 for the grant of a 70 percent rating for post-traumatic stress disorder (PTSD).  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  A detailed history of the procedural background as to the claims on appeal was provided in the Board's July 2009 remand decision and will not be repeated here.  

A videoconference hearing was held in April 2006 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In a July 2009 Board remand, issues 1-5 as listed on the title page of this decision were remanded for additional evidentiary development.  These issues were the subject of a United States Court of Appeals for Veterans Claims (Court) remand via a Joint Motion.  The additional issues on appeal regarding an earlier effective date for the grant of an increased rating for PTSD and the claim for a TDIU were denied by the RO in an August 2009 rating decision.  The claims have been merged on appeal. 

Service connection is in effect at a combined disability rating of 90 percent.  This includes a 70 percent rating for PTSD, 20 percent ratings for recurrent dislocation of the left (minor) shoulder and low back syndrome.  Ten percent ratings are in effect for each leg due to varicose veins.  


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was last denied by the RO in a June 1998 rating action.  The Veteran was notified of this action and of his appellate rights, but failed to file a timely appeal.  The decision essentially held that no right shoulder disorder was shown in service and that any post service right shoulder complaints were not of service origin.  

2.  The additional evidence received since the June 1998 decision denying service connection for a right shoulder disorder was not previously submitted, but it is not related to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disorder, and it does not raise a reasonable possibility of substantiating the claim.  

3.  Upon VA examination in February 2010, there was limitation of forward flexion of the thoracolumbar spine to 90 degrees.  There was pain from 70-90 degrees.  Extension was to 20 degrees, with pain from 20-30 degrees.  Left lateral flexion (LLF) was to 20 degrees, with pain from 20 - 30 degrees.  Right lateral flexion (RLF) was to 25 degrees with pain from 25-30 degrees.  Right lateral rotation (RLR) and left lateral rotation (LLR) were to 20 degrees with pain from 20-30 degrees.  The evidence preponderates against a finding that the service-connected lumbar spine disorder is manifested by symptomatology of more than moderate severity or more than moderate functional impairment due to pain; nor is there evidence of ankylosis of the thoracolumbar spine.  There was pain on motion, and the range of motion (ROM) was additionally limited 5 to 10 degrees in all planes by pain following repetitive use times 3.  

4.  The Veteran's left shoulder disorder is currently manifested by complaints of a constant dull ache with fatigability, weakness, and stiffness.  Upon examination in February 2010, there was no subacromial tenderness, swelling, or instability on palpation.  ROM was to 140 degrees on forward flexion, with pain beginning at 140 degrees.  Abduction was to 120 degrees, with pain beginning at 120 degrees.  External rotation was to 60 degrees, with pain beginning at 60 degrees.  Internal rotation was to 70 degrees, with pain beginning at 70 degrees.  

5.  When examined by VA in February 2010, the Veteran complained of leg swelling and pain.  On physical inspection, there were veins visible on the medial aspect of the thighs, bilaterally.  On palpation, there were non-tender palpable veins extending up to the knee joints.  There was full ROM of the knee joints bilaterally with no eczema, edema, or ulcer.  The examiner noted that there was minimal to mild functional impairment.  

6.  It was not factually ascertainable that there had been an increase in the Veteran's PTSD disability prior to June 9, 2008.  

7.  The Veteran's service-connected disabilities now reasonably render him unable to work.


CONCLUSIONS OF LAW

1.  The additional evidence submitted subsequent to the June 1998 decision of the RO, which denied service connection for a right shoulder disorder, is not new and material; thus, the claim for service connection for this disability is not reopened, and the June 1998 RO decision is final.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a rating in excess of 20 percent for low back syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (prior to September 26, 2003), DC 5293 (prior to September 26, 2003); and DCs 5242 and 5243 (effective September 26, 2003, and currently).  

3.  The criteria for a rating in excess of 20 percent for left shoulder dislocations have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, 4.71a, DC 5201 (2010).

4.  The criteria for a rating in excess of 10 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.321, 4.104, DC 7120 (2010).

5.  The criteria for a rating in excess of 10 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.321, 4.104, DC 7120 (2010).

6.  The criteria for an effective date earlier than June 9, 2008, for the assignment of a 70 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2010).

7.  With resolution of reasonable doubt in the appellant's favor, the criteria for a TDIU are met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO, (to include correspondence dated in July 2006, June 2009, November 2009, and March 2010), in totality, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2009 and March 2010 letters mentioned above.  

Additionally, as to the claim on appeal regarding whether new and material evidence has been received to reopen a previously denied claim, it is noted that in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and VA must notify the Claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the Claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for benefit sought in the November 2009 and March 2010 VCAA letters.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Claims to Reopen - New and Material

Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

The RO most recently denied service connection for a right shoulder disorder in June 1998.  The decision is final.  38 C.F.R. § 20.1103 (2010).  However, if new and material evidence is present or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

Effective from August 29, 2001, the regulations defining "new and material evidence" were revised and clarify the types of assistance the VA will provide to a Claimant attempting to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) (2010).  These specific provisions are applicable only to claims filed on or after August 29, 2001.  As the Veteran filed his claim seeking to reopen after that date, the Board has considered these provisions.

To reopen a claim which has been previously denied and which is final, the Claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Under the amended regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Here, the Board notes that the RO did not reopen the claim on appeal regarding new and material evidence.  See the April 2010supplemental statement of the case (SSOC).  The Board agrees that new and material evidence has not been received to reopen the previously denied claim of service connection for a right shoulder disorder.  

The evidence of record at the time of the RO final determination in June 1998 included the service treatment records (STRs) that included no mention of a right shoulder disorder and a VA examination report dated in June 1970 that showed normal ROM of the shoulders.  

The evidence submitted by the Veteran in connection with his application to reopen his claim for service connection for a right shoulder disorder consists primarily of records of treatment many years after service.  These records do not indicate that any right shoulder condition is of service origin.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The evidence submitted since June 1998 does not change the fact that a right shoulder disorder was not shown until many years after service, and there are no medical findings or conclusions that would suggest that any current right shoulder disorder is of service origin.  Thus, the evidence is not so significant that it must be considered in order to fairly decide the merits of the claim, and it is not new and material under 38 C.F.R. § 3.156(c) (2010).  

As for any statements submitted by the Veteran since 2001, to include his testimony at personal hearing in April 2006, the Board points out that lay assertions of medical causation cannot serve as the predicate to reopen a claim for service connection.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  Moray v. Brown, 5 Vet. App. 211 (1993).  Further, the testimony essentially reiterates evidence that was previously on file.

As new and material evidence has not been submitted, the claim for service connection for a right shoulder disorder is not reopened, and the June 1998 RO decision is final.  Because the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Assoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board is also aware that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the ratings for all disabilities.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Entitlement to an evaluation in excess of 20 percent for a low back disability.  

Service connection for low back syndrome has been in effect since 1976, with a noncompensable evaluation being assigned under DC 5295 until the current appeal.  Initially, in an April 2002 rating decision, the rating was increased to 10 percent disabling under DC 5295, effective in May 2001.  The Veteran appealed this rating, which was then increased to the current 20 percent level under new DC code 5237, effective on the same date in May 2001.

An examination was conducted by VA in January 2002.  At that time, the Veteran reported that he had had chronic low back pain since service.  On examination, the back showed normal contour with no evidence of scoliosis.  There was tenderness to palpation at the level of L4-L5, without paraspinous muscle spasms.  Forward flexion was to 90 degrees.  Backward extension was to 30 degrees.  Lateral flexion was to 40 degrees, and rotation was to 35 degrees, with discomfort at the end point.  The Veteran complained of tightness and stiffness, but walked with a normal gait.  Deep tendon reflexes were 2+ and 2+, bilaterally without evidence of sensory or motor deficits.  X-ray studies were normal.  The pertinent assessment was chronic low back pain, stable, without any evidence of radiculopathy or neuropathy.

An examination was conducted by VA in December 2003.  At that time the Veteran reported that his low back pain was worsening, with radiculopathy that was worse in the right leg than the left.  Pain in the back had progressed over the past six months with increased intensity and a worsened ability to perform the activities of daily living.  For example, the Veteran stated that he had back pain after carrying a heavy bag of groceries.  Pain at rest was rated at 3-4/10.  If he walked, his pain level increased to 8/10.  He wore a TENS unit after exercise walking.  He also utilized application of ice or heat, lumbar support, a massage unit and acupuncture.  The pain increased with cold, wet weather.  Associated symptoms were of numbness in the right leg and foot, constipation and erectile dysfunction for the past six months.  He also developed unsteadiness and almost lost his balance and almost fell when he was standing, walking or with intense pain in the lower back.  Neurologic examination showed sensation to be intact over the left five toes, but trace over the right five toes.  Sensation was also intact in the left sole, but trace in the right.  Deep tendon reflexes were 2+ at the left patella, with delay response and 1+ at the right patella with delayed response.  Left Achilles reflex was 1+ and right Achilles was trace.  In upright position, Romberg was positive, with coarse sway to the left within 10 seconds.  Walking on the heels and toes provoked lumbosacral spine pain.  Tandem gait was unsteady.  Strength against strong resistance was intact.  Right lower leg extension was limited by right-sided low back pain.  Straight-leg raising was limited by pain at 70 degrees on the left and limited y pain at 43 degrees on the right.  The assessment was moderate progressive lumbosacral spine pain.

An (electromyograph) EMG and a magnetic resonance imaging (MRI) examination were recommended and performed in January 2004.  These showed degenerative disc disease (DDD) of the lower spine at the levels of L4-L5 and L5-S1.  In an April 2004 addendum examination the examiner noted that ROM of the lumbar spine was forward flexion to 50 degrees; backward extension to 24 degrees, with midline pain and tightness; right lateral bending to 20 degrees, with midline pain that felt like a "pop" in the thoracic midline; left lateral bending to 20 degrees; right rotation to 25 degrees; and left rotation to 25 degrees.  Gait was normal on heels, toes and tandem.  Romberg was negative.  Squatting deep knee bends were performed repetitively without pain or discomfort.  There was no radiation of pain or numbness to the right or left lower extremities during the examination.  The diagnosis was low back syndrome, mild functional impairment.

Upon VA examination in February 2010, there was limitation of forward flexion of the thoracolumbar spine to 90 degrees.  There was pain from 70-90 degrees.  Extension was to 20 degrees, with pain from 20-30 degrees.  LLF was to 20 degrees, with pain from 20 - 30 degrees.  RLF was to 25 degrees with pain from 25-30 degrees.  RLR and left lateral rotation LLR were to 20 degrees with pain from 20-30 degrees.  The evidence preponderates against a finding that the service-connected lumbar spine disorder is manifested by symptomatology of more than moderate severity or more than moderate functional impairment due to pain; nor is there evidence of ankylosis of the thoracolumbar spine.  There was pain on motion, and the ROM was additionally limited 5 to 10 degrees in all planes by pain following repetitive use times 3.  

Specific Legal Criteria as to the Lumbar Spine

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.2, 4.6 (2010).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14 (2010); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping; the Appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IDS were amended.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine. See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2003)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2009), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating under the old and new criteria.  Review of the record, to include the statement of the case (SOC) and supplemental statements of the case (SSOCs) reflects that the RO evaluated the Veteran's claim using both the old and amended old regulations.  The Veteran was afforded an opportunity to comment on the RO's action.  Accordingly, there is no prejudice to the Veteran in our proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Veteran's service-connected back disability was most recently evaluated under DC 5237 (General Rating Formula for Diseases and Injuries of the Spine).  

Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, is rated on the basis of the limitation of motion under the appropriate DC for the specific joint or joints involved.

Normal range of motion of the thoracolumbar spine is flexion- extension from 0 to 90 degrees and 0 to 30 degrees; lateral flexion from 0 to 30 degrees and rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the old regulations, effective prior to September 2003, under DC 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position. 38 C.F.R. § 4.71a, DC 5295, effective prior to September 26, 2003.  A 40 percent evaluation required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  Id.

Under DC 5292, limitation of motion in the lumbar spine was assigned a 40 percent rating when severe, a 20 percent rating when moderate, and a 10 percent rating when slight.  38 C.F.R. § 4.71a, DC 5292 (2002), effective prior to September 26, 2003.

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Analysis

As noted above, the Veteran's lumbar spine disability has been rated as 20 percent disabling under DC 5237, which contemplates some limitation of motion, muscle spasm, guarding, and localized tenderness.  38 C.F.R. § 4.71a, DC 5237 (2010).  Other applicable DCs include DC 5285, which contemplates residuals of a fracture of the vertebra; DC 5292, which contemplates limitation of motion of the lumbar spine; DC 5293, which contemplates intervertebral disc syndrome; and DC 5294, which contemplates sacroiliac injury and weakness.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5294 (2002).

It has not been contended or shown in this case that the Veteran has complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating of 40 percent was not warranted unless there was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  As noted above, on VA examinations in February 2010, the Veteran's lumbar spine had flexion to 90 degrees, 30 degrees extension, and with right and left lateral flexion to 30 degrees.  It was noted by the examiner that the joint was painful on motion, and the ROM was additionally limited 5-10 degrees, following repetitive use times three.  The diagnosis was DDD of the lumbosacral spine without nerve impingement, resulting in mild to moderate functional impairment.  

Based upon the ranges of motion recorded at the above examinations, the Board concludes that the Veteran's limitation of motion falls at most within the moderate range, even when taking into account any additional loss of function due to pain and other factors.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veteran's lumbar spine limitation of motion disability was no more than moderate, for which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating.

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 20 percent rating.  According to the new regulations, his ROM at the February 2010 examination, as well as at the previous VA examinations in December 2003 and April 2004, only fall within the requirements for a 10 percent rating: forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5242 (2010).  At no time has there been favorable ankylosis of the entire thoracolumbar spine, which would warrant a rating in excess of 20 percent.  Furthermore, the Board finds that limitation of thoracolumbar flexion to 30 degrees or less is not shown.  Thus, the Board finds that the new schedular criteria of DCs 5236, 5237, and 5242 cannot serve as a basis for an increased rating either.

Under the old schedular criteria of DC 5285, the DC for residuals of a fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  A 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  In other cases the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the Veteran's disability.  38 C.F.R. § 4.71a, DC 5285.  In this case, there is no evidence of abnormal mobility requiring a neck brace, and the Veteran has not been bedridden or needed long leg braces.  The Veteran's disability has been rated on the basis of limitation of motion or muscle spasm, but there is no demonstrable deformity of his vertebral body, and thus no additional 10 percent rating is warranted.  

The Board notes that there is not a new set of criteria for rating a vertebral fracture other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.

Additionally, when rated under the old DC for lumbosacral strain, the Veteran's lumbar spine disability does not satisfy the qualitative criteria for a rating higher than 20 percent.  Under the old schedular criteria of DC 5295, a higher rating of 40 percent was not warranted unless there was severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, although there is evidence of some loss of lateral spine motion, and mild narrowing of joint space, there was no severe lumbosacral strain with listing of the whole spine to the opposite side.  Furthermore, there is no evidence of positive Goldthwaite's sign or marked limitation of forward bending in standing position.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating in this particular case.  The Board notes that there is not a new set of criteria for rating a lumbosacral strain other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.

Under the old schedular criteria of DC 5293, the DC for intervertebral disc syndrome, the Veteran's lumbar spine disability again does not satisfy the qualitative criteria for a rating higher than 20 percent.  DC 5293 provides for a 40 percent disability rating when there is severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

A review of the post-service medical records, to include the VA examination reports as detailed above, shows that the Veteran received periodic treatment for his lumbar spine disability.  There has been some limitation of ROM of the lumbar spine and objective evidence of painful motion, and mild tenderness in the spine.  Generally, however, motor strength is 4 -5 out of 5 in the lower extremities, and there is no nerve impingement.  

The Board finds that the evidence does not show severe intervertebral disc syndrome with recurring attacks with intermittent relief.  While the Veteran complains of right leg paresthesias, there is no nerve impingement.  He specifically denied any incapacitating episodes of back pain at the time of the 2010 exam.  The evidence does not show a condition that would more nearly approximate recurring attacks with only intermittent relief as required by the criteria for a higher rating.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted.

After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations, along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 40 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability lasting at least four weeks but less than six weeks during any one-year period of the rating period under consideration.  Accordingly, he is not entitled to an increased rating under that DC.

A September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

For purposes of rating under DC 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Orthopedic disabilities are rated using criteria for the most appropriate orthopedic DC or codes. Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic DC or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-04).

There is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability lasting at least four weeks but less than six weeks during any one-year period of the rating period under consideration.  It has been determined in this case that there is no evidence of incapacitating episodes as defined under DC 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  The record does not reveal neurological findings in the lower extremity from the back.  He is separately service connected for varicose vein complaints discussed in detail below.

In this case, the Board finds that the criteria for a rating greater than 20 percent for the spine disability are not met under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, supra.  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating.  Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.  

Service connection for the Veteran's left shoulder disorder was granted by the RO by rating decision dated in 1977, with the current 20 percent evaluation being in effect since 1976. On examination by VA in June 1970, the Veteran reported that he was right-handed.

Criteria

For limitation of motion of the arm to shoulder level, a 20 percent rating is warranted; for motion limited to midway between the side and shoulder level, a 30 percent rating is warranted for a major extremity and 20 percent rating is warranted for a minor extremity.  For a minor extremity, a 30 percent rating requires that motion be limited to within 25 degrees of the side.  38 C.F.R. § 4.71, DC 5201 (2010).

Analysis

An examination was conducted by VA in January 2002.  At that time, the Veteran reported having had bilateral shoulder dislocations during service, but that his shoulders continued to pop in and out.  He continued to have discomfort and to complain of both shoulders cracking.  During the 1970's he reported having undergone a left rotator cuff repair, but that the left shoulder continued to pop out of the socket.  He had no neurological symptoms or loss of strength.  He was able to elevate his arms above his head without complaint of pain.  He had to do daily exercise for his shoulder.  He took Motrin for pain, which improved his symptoms.  Examination of the left shoulder showed a scar at the anterior aspect at the midclavicular area that was hyperpigmented and well-healed.  There was mild tenderness at the acromioclavicular area with palpable crepitus. ROM was forward flexion to 80 degrees, abduction to 80 degrees and internal rotation to 80 degrees, but against resistance.  X-ray studies of the left shoulder showed a tiny calcific density in the left acromioclavicular joint that was likely sequelae of the prior injury.  The assessment was of left shoulder pain, with a history of rotator cuff repair, with decreased range of motion due to pain and chronic crepitus.

VA outpatient treatment records, dated through December 2005, have been received and reviewed.  These records reflect that the Veteran had complaints of shoulder pain, primarily in the right shoulder.  The assessments at that time, included cervical spine pain and pain in the shoulders, the right greater than the left.  The Veteran testified at his hearing on appeal in April 2006 that his right shoulder caused him more discomfort than that on the left.  Records dated through 2009 essentially reflect treatment for other conditions.  

When examined by VA in February 2010, the Veteran's left shoulder disorder was manifested by complaints of a constant dull ache with fatigability, weakness, and stiffness.  There was no subacromial tenderness, swelling, or instability on palpation.  ROM was to 140 degrees on forward flexion, with pain beginning at 140 degrees.  Abduction was to 120 degrees, with pain beginning at 120 degrees.  External rotation was to 60 degrees, with pain beginning at 60 degrees.  Internal rotation was to 70 degrees, with pain beginning at 70 degrees.  

At the current time, the Veteran is able to elevate his left arm, his minor extremity, past 90 degrees, which is shoulder level.  Thus, his current rating of 20 percent is a generous interpretation of the disability rating.  For him to qualify for a 30 percent rating it must be shown that motion is limited to within 25 degrees of the side.  Examinations have not demonstrated motions that are limited to this degree, even with repetitive use or functional loss due to pain.  See DeLuca, supra.  As such, a rating in excess of the current 20 percent level is not warranted.

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

Entitlement to evaluations in excess of 10 percent for varicose veins of the left leg and the right leg.  

Service connection for varicose veins was granted by the RO in a July 1970 decision.  A noncompensable evaluation was assigned at that time.  The Veteran was rated as 10 percent disabled for varicose veins in each lower extremity in connection with ratings made during this appeal.  It is noted that regulation changes in 1998 provided for separate compensable ratings to be assigned for impairment of each extremity.  Previously, a single 10 percent rating could be assigned for moderate varicosities to one or both legs. DC 7122, (1997).

Criteria

Varicose veins, with intermittent edema of an extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, a 10 percent rating is warranted.  With persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent rating.  Varicose veins, with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations, will be rated as 40 percent disabling.  With persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration will be rated as 60 percent disabling.  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined.  38 C.F.R. § 4.104, DC 7120 (2010).

Analysis

An examination was conducted by VA in January 2002. At that time, the Veteran's history of varicose veins during service, with bilateral venous ligation during service, was reported.  He now complained of some of the varicosities returning and of discomfort in both calves, both at rest and when walking.  It was reported that he had undergone noninvasive vascular studies at a VA medical facility in 2001 that were reported as normal.  On examination small superficial varicosities were note down the left leg anterior to the patella.  There was no evidence of infection.  There were also non-tender varicosities at the left thigh with no evidence of ulceration or pain.  On the right leg, there was one area below the patella of superficial varicosity, without evidence of ulceration.  There were superficial varicosities of the right upper thigh, without evidence of ulceration.  There was no edema or evidence of deep venous thrombosis.  Homan's sign was negative, bilaterally.  The legs were warm and of normal color.  There were no stasis changes.  The assessment was of a history of varicosities that had resulted in bilateral venous ligation, with mild evidence of a recurrence, without evidence of intermittent claudication, and a negative noninvasive testing in late 2001.  It was noted that he had been given support hose and advised to continue walking and exercise to maintain a normal cholesterol level.  His condition was considered to be stable and to not interfere with his ability to work.

When examined by VA in February 2010, the Veteran complained of leg swelling and pain.  On physical inspection, there were veins visible on the medial aspect of the thighs, bilaterally.  On palpation, there were non-tender palpable veins extending up to the knee joints.  There was full ROM of the knee joints bilaterally with no eczema, edema, or ulcer.  The examiner noted that there was minimal to mild functional impairment.  

The Veteran has not manifested persistent edema or signs of stasis pigmentation or eczema, which is required to warrant a 20 percent rating for varicose veins of either of his lower extremities.  While he testified in 2006 that he had swelling about each of his knees after walking, review of the reports of outpatient treatment that are of record do not show edema of either leg as a result of the varicose veins.  Lacking evidence of the criteria for higher ratings, evaluations in excess of 10 percent for varicose veins of each lower extremity are not warranted.

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

Entitlement to an effective date prior to June 9, 2008 for the grant of a 70 percent rating for PTSD.  

The Veteran is claiming that he should be granted an earlier effective date for the grant of a 70 percent rating for PTSD.  

Criteria

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2010).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2010).  

The regulations also provide that a Veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2010).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

38 C.F.R. § 4.130, DC Code 9411 provides as follows: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Analysis

In this case, an August 2009 rating decision granted an increased evaluation (70%) for PTSD, effective from June 9, 2008.  While, the claim for an increased rating was received on May 21, 2009, it was determined that the benefits could be granted retroactive in that VA treatment reports showed an increase in the Veteran's symptoms as of that date.  As noted above, VA regulations provide that the effective date for an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise the date of claim.  38 C.F.R. § 3.400 (2010).  

Review of the pertinent treatment records includes a VA report from September 12, 2007.  At that time, the Veteran reported irritability, arousal symptoms, avoidance, and frequent nightmares.  On mental status examination, he had excellent grooming and was calm and cooperative.  There were no psychomotor symptoms, and his speech was within normal limits.  His affect was minimally constricted, non-labile, mildly intense, and appropriate.  His thought processes were linear and goal directed.  He denied any suicidal or homicidal ideation.  There was no evidence of psychosis.  His cognition was grossly intact, and his insight and judgment were fair.  He was noted to be generally stable pursuant to his current regimen.  

VA treatment records dated on May 30, 2007, and April 16, 2007, reflect similar findings, as did previously dated treatment records dated from 2004 through 2006.  

When seen on March 10, 2008, it was noted that the Veteran was seen for psychiatric symptoms after a long gap due to the examiner's vacation and a previous cancellation of an appointment by the Veteran.  It was noted that the Veteran continued to overgeneralize.  He was dissatisfied with "this type of treatment" and wanted to explore "real issues" such as his frustration with VA.  The Veteran was also seen on June 2, 2008, and June 9, 2008.  When examined by VA on June 16, 2008, it was noted that the Veteran was on medication for his psychiatric symptoms.  While he was generally cooperative, his affect was mildly labile and intense.  He continued to be depressed with fair insight and judgment.  It was noted that the Veteran was now unable to work or form relationships due to his mental illness (mostly his irritability and hyperarousal cluster symptoms).  

When applying the pertinent legal criteria to the fact situation, as summarized above, it is clear that the medical evidence does not reflect an increase in psychiatric symptoms prior to the date of June 8, 2008.  Clearly, an increase in his symptoms was not clearly demonstrated until June 16, 2008, but as he was seen briefly the week before, the evidence suggests that his symptoms had increased at the earlier date.  Thus, as this was within the one year period of his claim for an increased rating in May 2009, a 70 percent rating is warranted from June 9, 2008, but not earlier.  

Entitlement to a TDIU.

The Veteran argues that he has unable to secure and follow a substantially gainful occupation by reasons of disability which is likely to be permanent.  

Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

Analysis

A private examiner noted in a March 2006 statement that the Veteran was a patient in his office.  In his opinion, the Veteran was incapable of employment due to his PTSD and his low back, shoulder, neck, and varicose vein problems.  

When the Veteran underwent VA psychiatric examination in June 2009, it was noted the Veteran gave a history of not having been employed for the last five years.  He said that he ended his previous employment, including his job as a headhunter for health professionals and as a salesman for medical equipment, due to a slow down in business and because of his argumentative nature with clients.  He stated that he would like to work but that he would need to work by himself and not have a boss.  He spent a great deal of time working on a book which he hoped would be a best-seller in the future.  The examiner found that based on a review of the Veteran's medical records and a clinical interview, and given the Veteran's age, his ongoing symptomatic expressions, (to include his anger, bitterness, and sarcasm, and his unemployment for the last few years), it was more likely than not that the Claimant had no motivation to seek, or find gainful employment.  The examiner added that the Veteran had made it clear that he would not work for anyone else at this point in his life and that he had no specific ideas about what he could do in an entrepreneurial manner.  

At present, service connection is in effect at a combined disability rating of 90 percent.  This includes a 70 percent rating for PTSD, 20 percent ratings for recurrent dislocation of the left (minor) shoulder and low back syndrome.  Ten percent ratings are in effect for each leg due to varicose veins.  The combined disability rating is 90 percent.  See 38 C.F.R. § 4.25 (2010).  So he at least meets the threshold minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2010).

The record indicates the Veteran has not worked in the last half a dozen years or so.  A private examiner opined in 2006 that he was unemployable due to service-connected disabilities.  The more recent VA examination does not expressly provide an opinion regarding the Veteran's employability other than to note that he refuses to work for anyone else who might be his boss at this time in his life.  Thus, it can be argued that there is no medical evidence or opinion of record that is contrary to the private examiner's opinion regarding employability.  So by all credible accounts, the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation, meaning he is entitled to a TDIU.  All reasonable doubt was resolved in the Veteran's favor in making this determination.  


ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for a right shoulder disorder, the appeal is denied.

Entitlement to an evaluation in excess of 20 percent for a low back disability is denied.  

Entitlement to an evaluation in excess of 20 percent for a left shoulder disability is denied.  

Entitlement to an evaluation in excess of 10 percent for varicose veins of the left leg is denied.  

Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg is denied.  

Entitlement to an effective date prior to June 9, 2008 for the grant of a 70 percent PTSD is denied.  

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


